Exhibit 10.7

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of March 22, 2004, is given by Omega
Healthcare Investors, Inc., a Maryland corporation (the “Parent”) and each of
the subsidiary guarantors identified as a “Subsidiary Guarantor” on the
signature pages hereto and from time to time joined as a Guarantor hereunder
(the Subsidiary Guarantors, together with the Parent, shall be collectively
referred to herein as the “Guarantors” or, individually, as a “Guarantor”), in
favor of BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement, dated as of March 22, 2004 (as amended and modified, the “Credit
Agreement”) among OHI Asset, LLC, a Delaware limited liability company, OHI
Asset (ID), LLC, a Delaware limited liability company, OHI Asset (LA), LLC, a
Delaware limited liability company, OHI Asset (TX) LLC, a Delaware limited
liability company, OHI Asset (CA) LLC, a Delaware limited liability company,
Delta Investors I, LLC a Maryland limited liability company and Delta Investors
II, LLC, a Maryland limited liability company (collectively, the “Borrowers”),
the Lenders identified therein and the Administrative Agent.  Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

 

RECITALS:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed, subject to
the terms and conditions contained therein, to make available loans and letters
of credit to the Borrowers; and

 

WHEREAS, in connection with the Credit Agreement, the Lenders have required,
among other things, each of the Guarantors to guarantee all of the Borrowers’
obligations arising under the Credit Agreement and the other Credit Documents
referred to therein;

 

NOW, THEREFORE, for and in consideration of the execution and delivery by the
Lenders of the Credit Agreement, and other good and valuable consideration,
receipt whereof is hereby acknowledged, each Guarantor hereby agrees as follows:

 

1.                                       Guaranty of Payment.  The Guarantors
hereby irrevocably and unconditionally guarantee, jointly and severally, to the
Administrative Agent and the Lenders as primary obligor and not as surety, the
prompt payment, when due, by acceleration or otherwise, of the Indebtedness. 
For the purposes hereof, “Indebtedness” shall mean, without duplication, (a) all
Obligations of the Borrowers (including, without limitation, interest accruing
after an event of bankruptcy or insolvency, regardless of whether such interest
is allowed as a claim under any Debtor Relief Laws and all related Attorney
Costs) to the Lenders and the Administrative Agent, whenever arising, under the
Credit Agreement, the Notes or the other Credit Documents, and (b) all
liabilities and obligations, whenever arising, owing from the Borrowers to any
Lender, or any affiliate of a Lender, arising under any Swap Contract (if
applicable) relating to the Obligations under the Credit Agreement or entered
into in the ordinary course of business and not for speculative purposes,
whether such Indebtedness is now existing or hereafter arising, due or to become
due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired, as such Indebtedness may be modified, extended, renewed or replaced
from time to time.  The guaranty of the Guarantors as set forth in this
section is a guaranty of payment and not of collection.

 

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, the obligations of each Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

2.                                       Release of Collateral, Parties Liable,
etc.  Each of the Guarantors agrees that the whole or any part of the security
now or hereafter held for the Indebtedness may be exchanged, compromised,
released or surrendered from time to time; that neither the Administrative Agent
nor the Lenders shall have any obligation to protect, perfect, secure or insure
any Liens now or hereafter held for the Indebtedness or the properties subject
thereto; that the time or place of payment of the Indebtedness may be changed or
extended, in whole or in part, to a time certain or otherwise, and may be
renewed or accelerated, in whole or in part; that the Borrowers may be granted
indulgences generally; that any provisions of the Credit Documents or any other
documents executed in connection with this transaction, may be modified, amended
or waived; that any party liable for the payment of the Indebtedness may be
granted indulgences or released; and that any deposit balance for the credit of
the Borrowers or any other party liable for the payment of the Indebtedness or
liable upon any security therefor may be released, in whole or in part, at,
before and/or after the stated, extended or accelerated maturity of the
Indebtedness, all without notice to or further assent by the Guarantors, who
shall remain bound thereon, notwithstanding any such exchange, compromise,
surrender, extension, renewal, acceleration, modification, indulgence or
release.

 

3.                                       Waiver of Rights.  Each of the
Guarantors expressly waives:  (a) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and of all extensions of credit to the
Borrowers by the Administrative Agent or any Lender; (b) presentment and demand
for payment of any of the Indebtedness; (c) protest and notice of dishonor or of
default to such Guarantor or to any other party with respect to the Indebtedness
or with respect to any security therefor; (d) notice of the Administrative Agent
or any Lender obtaining, amending, substituting for, releasing, waiving or
modifying the Indebtedness, any security interest, liens, or the encumbrances
now or hereafter securing the Indebtedness, or the Administrative Agent’s or any
Lender’s subordinating, compromising, discharging or releasing such security
interests, liens or encumbrances; (e) all other notices to which such Guarantor
might otherwise be entitled; (f) demand for payment under this Guaranty; and (g)
any right to assert against the Administrative Agent or any Lender, as a
defense, counterclaim, set-off, or cross-claim any defense (legal or equitable),
set-off, counterclaim or claim which such Guarantor may now or hereafter have
against the Administrative Agent or any Lender or any Borrower, but such waiver
shall not prevent such Guarantor from asserting against the Administrative Agent
or any Lender in a separate action, any claim, action, cause of action, or
demand that such Guarantor might have, whether or not arising out of this
Guaranty.

 

4.                                       Primary Liability of the Guarantors. 
Each of the Guarantors agrees that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Notes or any collateral now or
hereafter securing the Indebtedness or otherwise, and each of the Guarantors
hereby waives the right to require the Administrative Agent and the Lenders to
proceed against the Borrowers or any other person

 

--------------------------------------------------------------------------------


 

(including a co-Guarantor) or to require the Administrative Agent and the
Lenders to pursue any other remedy or enforce any other right.  Without limiting
the generality of the foregoing, each of the Guarantors hereby specifically
waives, to the extent permitted by applicable law, the benefits of North
Carolina General Statutes Sections 26-7 through 26-9, inclusive.  In addition,
each of the Guarantors hereby waives and renounces any and all rights it has or
may have for subrogation, indemnity, reimbursement or contribution against the
Borrowers for amounts paid under this Guaranty.  This waiver is expressly
intended to prevent the existence of any claim in respect of such subrogation,
indemnity, reimbursement or contribution by a Guarantor against the estate of
any Borrower within the meaning of Section 101 of the United States Bankruptcy
Code, and to prevent such Guarantor from being deemed a “creditor” of such
Borrower in respect of such subrogation, indemnity, reimbursement or
contribution within the meaning of Section 547(b) of the United States
Bankruptcy Code in the event of a subsequent case involving any Borrower.  Each
of the Guarantors further agrees that nothing contained herein shall prevent the
Administrative Agent or the Lenders from suing on the Notes or foreclosing its
security interest in or lien on any collateral now or hereafter securing the
Indebtedness or from exercising any other rights available to the Administrative
Agent or the Lenders under the Notes, or any other instrument of security if
neither the Borrowers nor the Guarantors timely perform the obligations of the
Borrowers thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any Guarantor’s obligations hereunder; it being the purpose and intent of each
of the Guarantors that such Guarantor’s obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.  Neither the
Guarantors’ obligations under this Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Indebtedness.  Each of the Guarantors acknowledges that the term “Indebtedness”
as used herein includes any payments made by the Borrowers to the Administrative
Agent or any Lender and subsequently recovered by the Borrowers or a trustee for
the Borrowers pursuant to the Borrowers’ bankruptcy or insolvency and that the
guaranty of each of the Guarantors hereunder shall be reinstated to the extent
of such recovery.

 

5.                                       Security Interests and Setoff.  As
security for such Guarantor’s obligations hereunder, each Guarantor agrees that
in the event such Guarantor fails to pay its obligations hereunder when due and
payable under this Guaranty, (a) any of such Guarantor’s assets of any kind,
nature or description (including, without limitation, deposit accounts) in the
possession, control or custody of the Administrative Agent or any Lender may,
without prior notice (but promptly confirmed in writing by the Administrative
Agent or such Lender, as applicable, to such Guarantor, provided that failure to
provide such written confirmation will not affect the liabilities of such
Guarantor hereunder) to such Guarantor, be reduced to cash or the like and
applied by the Administrative Agent or such Lender in reduction or payment of
such Guarantor’s obligations hereunder; and (b) the Administrative Agent and
each Lender shall have the right, immediately and without further action by
them, to set off pro tanto against the Indebtedness all money owed by the
Administrative Agent or such Lender in any capacity to such Guarantor, whether
or not due, and the Administrative Agent or such Lender shall be deemed to have
made a charge against any such money immediately upon the occurrence of such
obligation becoming due even though such charge is made or entered on the books
of the Administrative Agent or such Lender subsequent thereto.

 

--------------------------------------------------------------------------------


 

6.                                       Term of this Guaranty; Warranties. 
This Guaranty shall continue in full force and effect until the Indebtedness is
fully and indefeasibly paid, performed and discharged and all Commitments under
the Credit Agreement shall have been terminated.  This Guaranty covers the
Indebtedness whether presently outstanding or arising subsequent to the date
hereof including all amounts advanced by the Administrative Agent or any Lender
in stages or installments.  Each Guarantor warrants and represents to the
Administrative Agent (a) that such Guarantor is a corporation or limited
liability company, duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
(b) that such Guarantor has all corporate or organizational powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, (c) that the execution and delivery
by such Guarantor of this Guaranty and the other Credit Documents to which it is
a party and the performance by such Guarantor of its obligations hereunder and
thereunder are within the corporate or organizational power of such Guarantor,
have been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (except for any such action or filing that has been taken and is in
full force and effect) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or bylaws or operating agreement (or other constitutional documents) of such
Guarantor or of any material agreement, judgment, injunction, order, decree, or
other material instrument binding upon such Guarantor or result in the creation
or imposition (other than pursuant to the Credit Documents) of any Lien on any
asset of such Guarantor, (d) that this Guaranty and the other Credit Documents
to which such Guarantor may be a party constitute valid and binding agreements
of such Guarantor and, when executed and delivered, will constitute valid and
binding obligations of such Guarantor enforceable in accordance with their terms
and (e) all representations and warranties set forth in this Section 6 and all
representations, warranties and covenants of the Guarantors contained in any
certificate, or any of the Credit Documents (including, but not limited to, any
such representation, warranty or covenant made in or in connection with any
amendment thereto) shall constitute representations, warranties and covenants
under this Guaranty to the same extent and with the same force as if fully set
forth herein.

 

7.                                       Further Representations and
Warranties.  Each Guarantor agrees that the Administrative Agent and the Lenders
will have no obligation to investigate the financial condition or affairs of the
Borrowers for the benefit of such Guarantor nor to advise such Guarantor of any
fact respecting, or any change in, the financial condition or affairs of the
Borrowers which might come to the knowledge of the Administrative Agent or any
Lender at any time, whether or not the Administrative Agent or any Lender knows
or believes or has reason to know or believe that any such fact or change is
unknown to such Guarantor or might (or does) materially increase the risk of
such Guarantor as guarantor or might (or would) affect the willingness of such
Guarantor to continue as guarantor with respect to the Indebtedness.

 

8.                                       Additional Liability of Guarantors.  If
any Guarantor is or becomes liable for any indebtedness owing by the Borrowers
to the Administrative Agent or any Lender by endorsement or otherwise other than
under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and such Guarantor’s liability hereunder
shall not be in any manner impaired or reduced thereby.

 

--------------------------------------------------------------------------------


 

9.                                       Cumulative Rights.  All rights of the
Administrative Agent and the Lenders hereunder or otherwise arising under any
documents executed in connection with or as security for the Indebtedness are
separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting or limiting any other right of
the Administrative Agent or any Lender and without affecting or impairing the
liability of the Guarantors.

 

10.                                 Usury.  Notwithstanding any other provisions
herein contained, no provision of this Guaranty shall require or permit the
collection from any Guarantor of interest in excess of the maximum rate or
amount that such Guarantor may be required or permitted to pay pursuant to any
applicable law.  In the event any such interest is collected, it shall be
applied in reduction of the Guarantors’ obligations hereunder, and the remainder
of such excess collected shall be returned to the Guarantors once such
obligations have been fully satisfied.

 

11.                                 The Administrative Agent.  In acting under
or by virtue of this Guaranty, the Administrative Agent shall be entitled to all
the rights, authority, privileges and immunities provided in Article IX of the
Credit Agreement, all of which provisions are incorporated by reference herein
with the same force and effect as if set forth herein.  Each of the Guarantors
hereby releases the Administrative Agent from any liability for any act or
omission relating to this Guaranty, except such as may result from the
Administrative Agent’s gross negligence or willful misconduct.

 

12.                                 Successors and Assigns.  This Guaranty shall
be binding on and enforceable against each Guarantor and its successors and
assigns.  This Guaranty is intended for and shall inure to the benefit of the
Administrative Agent and each Lender and each and every person who shall from
time to time be or become the owner or holder of any of the Indebtedness, and
each and every reference herein to “Administrative Agent” or “Lender” shall
include and refer to each and every successor or assignee of the Administrative
Agent or any Lender at any time holding or owning any part of or interest in any
part of the Indebtedness.  This Guaranty shall be transferable and negotiable
with the same force and effect, and to the same extent, that the Indebtedness is
transferable and negotiable, it being understood and stipulated that upon
assignment or transfer by the Administrative Agent or any Lender of any of the
Indebtedness the legal holder or owner of the Indebtedness (or a part thereof or
interest therein thus transferred or assigned by the Administrative Agent or any
Lender) shall (except as otherwise stipulated by the Administrative Agent or any
such Lender in its assignment) have and may exercise all of the rights granted
to the Administrative Agent or such Lender under this Guaranty to the extent of
that part of or interest in the Indebtedness thus assigned or transferred to
said person.  Each Guarantor expressly waives notice of transfer or assignment
of the Indebtedness, or any part thereof, or of the rights of the Administrative
Agent or any Lender hereunder.  Failure to give notice will not affect the
liabilities of the Guarantors hereunder.

 

13.                                 Application of Payments.  The Administrative
Agent and each Lender shall apply any payments received pursuant to this
Guaranty as follows: first, to all costs and expenses of the Administrative
Agent (including without limitation reasonable and documented attorneys’ fees
and expenses) incurred in connection with the implementation and/or enforcement
of this Guaranty and/or any of the other Credit Documents; second, to all
reasonable and documented costs and expenses of the Lenders (including without
limitation reasonable attorneys’ fees and expenses) incurred in connection with
the implementation and/or enforcement of this Guaranty and/or any of the other
Credit Documents; third, to the principal amount of the Indebtedness

 

--------------------------------------------------------------------------------


 

(including without limitation to the cash collateralization term of the
available undrawn amount of outstanding Letters of Credit); fourth, to such of
the Indebtedness consisting of accrued but unpaid interest and fees; fifth, to
all other amounts payable with respect to the Indebtedness; and sixth, to the
surplus, if any, to the Guarantors or as otherwise required by Law.

 

14.                                 Modifications.  This Guaranty and the
provisions hereof may be changed, discharged or terminated only by an instrument
in writing signed by each of the Guarantors affected thereby and the
Administrative Agent.

 

15.                                 Discharge and Release.  In the event that
the Indebtedness shall have been paid in full and the obligations of the Lenders
to extend credit to the Borrower under the Credit Agreement shall have
terminated, the Administrative Agent, on behalf of the Lenders, shall discharge
and release the Guarantors from all of their obligations under this Guaranty. 
Upon any such release and discharge, the Administrative Agent, on behalf of the
Lenders, will execute and deliver to the Guarantors such documents as their
guarantors shall reasonably request to evidence such discharge and release.

 

16.                                 Notices.  All communications provided for
herein shall be in writing (including bank wire, telex, facsimile transmission
or similar writing) and shall be given to such party (a) at its address,
facsimile number or telex number shown below or (b) at such other address,
facsimile number or telex number as such party may hereafter specify for the
purpose by notice to the other party hereto:

 

 

if to any Guarantor:

 

 

 

Omega Healthcare Investors, Inc.

 

9690 Deereco Road - Suite 100

 

Timonium, Maryland 21093

 

Attention:

Daniel J. Booth

 

Telephone:

(410) 427-1724

 

Facsimile:

(410) 427-8824

 

E-mail:

dbooth@omegahealthcare.com

 

 

 

 

with a copy to:

 

 

 

LeBoeuf, Lamb, Greene & MacRae, LLP

 

125 West 55th Street

 

New York, New York  10019

 

Attention:

John R. Fallon, Jr., Esq.

 

Telephone:

(212) 424-8279

 

Facsimile:

(212) 424-8500

 

Email:

jrfallon@llgm.com

 

--------------------------------------------------------------------------------


 

 

if to the Administrative Agent:

 

 

 

 

Bank of America, N.A.

 

Agency Management

 

1455 Market Street

 

CA5-701-05-19

 

San Francisco, CA  94103-1399

 

Attention:

Cassandra McCain

 

Telephone:

415-436-3400

 

Facsimile:

415-503-5133

 

Email:

cassandra.g.mccain@bankofamerica.com

 

 

 

 

with a copy to:

 

 

 

Bank of America, N.A.

 

100 N. Tryon Street

 

17th Floor

 

Charlotte, North Carolina 28255

 

Attention:

Kevin Wagley, Principal

 

Telephone:

(704) 388-6006

 

Facsimile:

(704) 388-6002

 

Email:

kevin.r.wagley@bankofamerica.com

 

Each such notice, request or other communication shall be effective (i) if given
by telex, when such telex is transmitted to the telex number specified in or
pursuant to this Section and the appropriate answerback is received, (ii) if
given by mail, three (3) business days after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid or (iii) if
given by any other means, when delivered at the address specified in or pursuant
to this Section.

 

17.                                 Severability.  In the event that any
provision hereof shall be deemed to be invalid by reason of the operation of any
law or by reason of the interpretation placed thereon by any court, this
Guaranty shall be construed as not containing such provision, but only as to
such jurisdictions where such law or interpretation is operative, and the
invalidity of such provision shall not affect the validity of any remaining
provision hereof, and any and all other provisions hereof which are otherwise
lawful and valid shall remain in full force and effect.

 

18.                                 Applicable Law; Consent to Jurisdiction and
Venue; Waiver of Jury Trial.  THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS AND
ALL MATTERS RELATING THERETO SHALL, EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY
APPLICABLE LAW, BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.  EACH OF THE GUARANTORS HEREBY SUBMITS TO THE JURISDICTION AND VENUE
OF THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT THE ADMINISTRATIVE
AGENT AND THE LENDERS MAY, AT THEIR OPTION, ENFORCE THEIR RESPECTIVE RIGHTS
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS IN SUCH COURTS.  EACH OF THE
GUARANTORS HEREBY IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM FOR
MAINTENANCE OF ANY ACTION OR PROCEEDING

 

--------------------------------------------------------------------------------


 

BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN SUCH COURTS.  EACH OF THE
GUARANTORS AND THE ADMINISTRATIVE AGENT, (ON BEHALF OF ITSELF AND THE LENDERS)
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER OF THE
CREDIT DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

19.                                 Headings.  The headings in this instrument
are for convenience of reference only and shall not limit or otherwise affect
the meaning of any provisions hereof.

 

20.                                 Counterparts.  This Guaranty may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each constituting an original, but all together one and the same
instrument.

 

21.                                 Rights of the Required Lenders.  All rights
of the Administrative Agent hereunder, if not exercised by the Administrative
Agent, may be exercised by the Required Lenders.

 

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed as of the date first above written.

 

PARENT:

OMEGA HEALTHCARE INVESTORS, INC.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

Name:

Daniel J. Booth

 

 

Title:

Chief Operating Officer

 

 

 

SUBSIDIARY GUARANTORS:

ARIZONA LESSOR - INFINIA, INC.

 

BAYSIDE ALABAMA HEALTHCARE SECOND, INC.

 

BAYSIDE ARIZONA HEALTHCARE ASSOCIATES, INC.

 

BAYSIDE ARIZONA HEALTHCARE SECOND, INC.

 

BAYSIDE COLORADO HEALTHCARE ASSOCIATES, INC.

 

BAYSIDE COLORADO HEALTHCARE SECOND, INC.

 

BAYSIDE INDIANA HEALTHCARE ASSOCIATES, INC.

 

BAYSIDE STREET II, INC.

 

BAYSIDE STREET, INC.

 

CARE HOLDINGS, INC.

 

CENTER HEALTHCARE ASSOCIATES, INC.

 

CHERRY STREET - SKILLED NURSING, INC.

 

COLORADO LESSOR - CONIFER, INC.

 

DALLAS - SKILLED NURSING, INC.

 

FLORIDA LESSOR - CRYSTAL SPRINGS, INC.

 

FLORIDA LESSOR - EMERALD, INC.

 

FLORIDA LESSOR - FIVE FACILITIES, INC.

 

FLORIDA LESSOR - LAKELAND, INC.

 

FLORIDA LESSOR - MEADOWVIEW, INC.

 

FLORIDA LESSOR - WEST PALM BEACH AND SOUTHPOINT, INC.

 

GEORGIA LESSOR - BONTERRA/ PARKVIEW, INC.

 

HERITAGE TEXARKANA HEALTHCARE ASSOCIATES, INC.

 

INDIANA LESSOR - JEFFERSONVILLE, INC.

 

INDIANA LESSOR - WELLINGTON MANOR, INC.

 

--------------------------------------------------------------------------------


 

 

JEFFERSON CLARK, INC.

 

LAKE PARK SKILLED NURSING, INC.

 

LONG TERM CARE - MICHIGAN, INC.

 

LONG TERM CARE - NORTH CAROLINA, INC.

 

LONG TERM CARE ASSOCIATES - ILLINOIS, INC.

 

LONG TERM CARE ASSOCIATES - INDIANA, INC.

 

LONG TERM CARE ASSOCIATES - TEXAS, INC.

 

OHI (CLEMMONS), INC.

 

OHI (CONNECTICUT), INC.

 

OHI (FLORIDA), INC.

 

OHI (GREENSBORO), INC.

 

OHI (ILLINOIS), INC.

 

OHI (INDIANA), INC.

 

OHI (IOWA), INC.

 

OHI (KANSAS), INC.

 

OHIO LESSOR - WATERFORD & CRESTWOOD, INC.

 

OHI OF KENTUCKY, INC.

 

OHI OF TEXAS, INC.

 

OHI SUNSHINE, INC.

 

OHIMA, INC.

 

OMEGA (KANSAS), INC.

 

OMEGA TRS I, INC.

 

OS LEASING COMPANY

 

PARKVIEW - SKILLED NURSING, INC.

 

PINE TEXARKANA HEALTHCARE ASSOCIATES, INC.

 

REUNION TEXARKANA HEALTHCARE ASSOCIATES, INC.

 

SAN AUGUSTINE HEALTHCARE ASSOCIATES, INC.

 

SKILLED NURSING - GASTON, INC.

 

SKILLED NURSING - HERRIN, INC.

 

SKILLED NURSING - HICKSVILLE, INC.

 

SKILLED NURSING - PARIS, INC.

 

SOUTH ATHENS HEALTHCARE ASSOCIATES, INC.

 

STERLING ACQUISITION CORP.

 

STERLING ACQUISITION CORP. II

 

TEXAS LESSOR - TREEMONT, INC.

 

WASHINGTON LESSOR - SILVERDALE, INC.

 

WAXAHACHIE HEALTHCARE ASSOCIATES, INC.

 

WEST ATHENS HEALTHCARE ASSOCIATES, INC.

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Daniel J. Booth

 

 

Name:

Daniel J. Booth

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

OHI ASSET (FL), LLC

 

OHI ASSET (IN), LLC

 

OHI ASSET (MI/NC), LLC

 

OHI ASSET (MO), LLC

 

OHI ASSET (OH), LLC

 

OHI ASSET II (CA), LLC  OHI ASSET (FL) TARPON SPRINGS,  PINELLAS PARK &
GAINESVILLE, LLC  NRS VENTURES, LLC

 

 

 

By:

Omega Healthcare Investors, Inc., as the
Sole Member of each of the companies

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

 

Name:

Daniel J. Booth

 

 

 

Title:

Chief Operating Officer

 

 

 

 

TEXAS LESSOR - STONEGATE, LP

 

 

 

By:

TEXAS LESSOR - STONEGATE GP, Inc.,
its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

 

Name:

Daniel J. Booth

 

 

 

Title:

Chief Operating Officer

 

 

--------------------------------------------------------------------------------